Citation Nr: 1217268	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  05-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1948 to May 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran's August 2005 Substantive Appeal reflects that he wished to testify before a member of the Board at a Travel Board hearing.  In a November 2005 letter, however, the Veteran stated that he no longer desired a hearing.  His August 2005 hearing request is thus considered withdrawn.

This is the third time that this claim has come before the Board.  In January 2009, the Board denied the Veteran's claim, finding no evidence that he currently suffered from bilateral hearing loss; the Board also denied the Veteran's claim for service connection for a lung condition.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court affirmed the Board's decision with respect to the denial for service connection for a lung condition.  As the Court affirmed the Board's decision with respect to this claim, the Veteran's claim for service connection for a lung condition is no longer before the Board.  

The Court set aside the portion of the Board's January 2009 decision denying the Veteran service connection for hearing loss.  The Court wrote that "the Board did not adequately address [the Veteran's] own testimony of hearing problems or the fact that there is no evidence that [the Veteran] has normal hearing."  As a result of this December 2010 Memorandum Decision, when the case returned to the Board in April 2011, the Board remanded the Veteran's claim for further development.  That development having been completed, the case has now returned to the Board.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996). For reasons explained in greater detail below, the Board does find substantial compliance with its remand instructions and with those of the December 2010 Memorandum Decision; the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Since the Board's denial of the Veteran's claim for service connection for a lung condition (and the Court's affirmance of that denial), the Veteran has continued to send information regarding that claim to VA.  The Board interprets these submissions to be an attempt from the Veteran to reopen his claim, but the RO has not yet had a chance to take any action on this issue.  Thus, the issue of entitlement to service connection for a lung condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Though the Veteran currently suffers from bilateral hearing loss, the evidence of record does not show that this hearing loss is related to his claimed in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2003 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran in this case did not receive such notice regarding ratings and effective dates, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's post-service VA treatment records.  The Veteran's service treatment records are not available, a fact explained in greater detail below.  The Veteran has not, however, identified any further evidence for VA to obtain, and there is no showing of any further evidence to obtain for this claim that has not been associated with the Veteran's claims file.  The Veteran was also afforded a VA compensation and pension examination germane to his claim on appeal.  

As noted above, this claim was the subject of a December 2010 Memorandum Decision from the Court that set aside an earlier Board decision and an April 2011 Board remand.  In its December 2010 Memorandum Decision, the Court found that the Board provided an inadequate statement of reasons and bases for denying the Veteran's claim, as "the Board did not adequately address [the Veteran's] own testimony of hearing problems or the fact that there is no evidence that [the Veteran] has normal hearing."  In response, the Board remanded the Veteran's claim for further development.  For reasons explained below, the Board will now concede that the Veteran currently suffers from bilateral hearing loss.

In its April 2011 remand, the Board directed that VA treatment records dated after June 2006 be associated with the Veteran's claims file, and that the Veteran undergo a VA examination to determine whether he currently suffers from bilateral hearing loss and whether his claimed condition is related to his active service.  

In reviewing the Veteran's claims file since that April 2011 remand, the Board notes that additional VA treatment records have been obtained and associated with the claims file.  The Veteran also underwent a VA examination in January 2012 that addressed the specific concerns raised in the April 2011 remand.  The Board thus finds substantial compliance with its April 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service; bilateral hearing loss is one of the chronic conditions subject to this presumption.  38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to grant a service connection claim, the Board must find medical or lay evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and competent evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Board also notes that the Veteran's service treatment records are unavailable; it appears that the Veteran's service records were most likely destroyed by a 1973 fire.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Turning to the merits of the Veteran's claim, the Board concedes that the Veteran currently suffers from bilateral hearing loss.  The Veteran underwent a VA audio examination in January 2012.  That examination revealed that the Veteran had an average auditory threshold in decibels of 69 in the right ear and 66 in the left.  The Veteran also had speech recognition scores using the Maryland CNC test of 82 percent in the right ear and 84 percent in the left.  Given these findings, the Board concedes that the Veteran currently suffers from bilateral hearing loss.  See 38 C.F.R. § 3.385 (defining hearing loss for VA disability purposes).  

The Board shall also concede that the Veteran was exposed to noise during his active service.  Though the Veteran's DD-214 indicates that he was a mail handler during his active service, in his January 2012 VA examination, the Veteran stated that he heard atomic bombs being tested on nearby islands.  Given that the Veteran's service treatment records are not available, the Board shall resolve reasonable doubt in favor of the Veteran and concede that he was exposed to noise during his active service.  

The Veteran's claim fails, however, because there is no competent evidence of a nexus between his current condition and his in-service noise exposure.  Again, in the Veteran's January 2012 VA examination, the examiner noted the Veteran's claimed in-service noise exposure.  She noted that, in reviewing the Veteran's claims file, in a December 2011 VA audiology consult, the Veteran reported hearing loss onset within the last 4 to 5 years.  During the examination, the Veteran reported an onset of his hearing loss of 8 to 10 years.  Given these findings, the examiner concluded that it was less likely as not that there is a nexus between the Veteran's current hearing loss and his in-service noise exposure.  She again pointed to the fact that the onset of the Veteran's hearing loss is remote in time to his military service, and that the Veteran did not report any noise exposure from his MOS as a postal worker.  She acknowledged that there was no separation examination or any other military records to review, and that the Veteran claimed in-service noise exposure from nearby atomic bomb testing.  Despite these facts, the examiner reiterated her belief that the Veteran's current bilateral hearing loss is unrelated to his military service.  

There is no other evidence regarding the possibility of a nexus between the Veteran's current bilateral hearing loss and his active service.  The Veteran himself has never explicitly provided statements linking the two.  Even if the Board were to read the Veteran's statements broadly and construe such an argument, such evidence could not serve as the requisite nexus opinion, as determining the nexus of hearing loss requires medical expertise.  

Further, in making its decision, the Board may consider the length of the period following service where the Veteran did not report the symptoms being complained of in the present issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  Again, in a December 2011 VA audiology consult, the Veteran provided an onset of 4-5 years for his hearing loss.  In his January 2012 VA examination, the Veteran reported an onset of 8-10 years.  Even taking the more generous 10 years estimate from the Veteran, this still puts the onset of his condition in 2002, some 50 years after his active service.  This evidence strongly suggests that his current condition is not related to his active service.  Further, as it is far beyond the one year presumptive period, the Veteran's statements also preclude granting service connection on a presumptive basis.

Finally, the Board notes that the benefit of the doubt rule is not at issue here, as the great weight of the evidence is against the Veteran's claim.  

In summary, the Board finds that the Veteran currently suffers from bilateral hearing loss and that he was exposed to noise during his active service.  Because, however, there is no competent evidence of a nexus between his current condition and his active duty service, the Board must conclude that the criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


